Citation Nr: 1743608	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-11 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 20 percent, for service-connected lumbosacral strain with arthritis. 

2.  Entitlement to an increased evaluation, in excess of 20 percent, for service-connected arthritis of the cervical spine. 

3.  Entitlement to a total disability rating based on individual unemployability ("TDIU").


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served as a member of the United States Army, with active duty service from November 1963 through November 1966, and from January 1967 through June 1988.

This appeal comes to the Board of Veterans' Appeals ("Board") from a January 2014 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction ("AOJ")).  In relevant part, the January 2014 rating decision denied the Veteran's claim for increased ratings of his cervical and lumbar spine disabilities.  

Additionally, the Board observes that the January 2014 rating decision denied the Veteran's claim for entitlement to a TDIU.  The Veteran did not submit a notice of disagreement as to this denial for entitlement to a TDIU within the requisite period, and as such, this denial became final.  See 38 C.F.R. § 20.302.  However, during the pendency of the Veteran's instant appeal, he has raised the issue of unemployability due to his service-connected cervical and lumbar spine disabilities.  See e.g.  February 2015 Statement in Support of Claim.

The Board notes that if a claimant, or the record, reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As such, the Board has amended the issues on appeal to include entitlement to an award of a TDIU. 

In so doing, the Board acknowledges that the Veteran submitted a new application for entitlement to a TDIU in February 2015.  Thereafter, the AOJ deferred the issue of entitlement to a TDIU in an August 2015 rating decision.  Then, in an October 2015 rating decision, the AOJ awarded the Veteran entitlement to service connection for two additional impairments, thus assigning him a total combined disability evaluation of 100 percent.  However, the AOJ did not specifically address the Veteran's claim for entitlement to a TDIU in this October 2015 rating decision.  Rather, the AOJ awarded the Veteran basic eligibility to Dependents' Educational Assistance (Chapter 35), effective February 26, 2015. 

In this regard, the Board notes that the receipt of a 100 percent schedular disability evaluation for a service connected disability or disabilities, does not necessarily render the issue of entitlement to a TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114).  Therefore, the Board must refer this issue back to the AOJ for appropriate action.  See 38 C.F.R. §§ 3.103, 3.159.  
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim must again be remanded in order to ensure that VA has adequately assisted the Veteran in the development of his claim.

First, the Board observes that both the January 2014 Rating Decision and the February 2016 Statement of the Case ("SOC") reference medical records which are not presently associated with the Veteran's claims file.  Specifically, the AOJ cites to contract medical examinations, dated on December 9th and 10th of 2013, as evidence it considered in denying the Veteran's claim for increased evaluations of his service-connected cervical and lumbar spine disabilities.  However, these contract medical examinations have not been associated with the Veteran's claims file.  A review of the record shows that a request for the examinations was made in February 2013, but no corresponding examination has been uploaded into either the Veteran's electronic claims folder or the Virtual VA folder.  

Second, the Board finds the AOJ has not met its burden to assist the Veteran in obtaining outstanding medical records relevant to his claim.  A review of the Veteran's claims file shows he was hospitalized at the Fayetteville VA Medical Center ("VAMC") between February 14th and 20th of 2014.  However, the Veterans VA treatment records do not contain any records of treatment, or hospitalizations, during this period.  

In reviewing the Veteran's medical records, the Board finds that the AOJ must also obtain a more complete and more current version of the Veteran's Fayetteville VAMC records.  The most recent upload of records contains only treatment administered between November 2015 and July 2015.  As such, the Board finds the AOJ must obtain the complete set of the Veteran's Fayetteville VAMC treatment records beginning on and after February 2012.  

Finally, the Board observes that the Veteran has reported a worsening of his service-connected cervical and lumbar disabilities during the pendency of his appeal.  Specifically, in March 2016, the Veteran stated both his cervical and lumbar spine disabilities have increased in severity.  As such, the Board finds the Veteran should be afforded a new VA examination to determine the current severity of his service-connected cervical and lumbar spine disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. The AOJ should first locate and upload reports of the Veteran's contract examinations, which occurred on December 9th and 10th of 2013.  

2.  The AOJ should obtain a complete copy of the Veteran's treatment records from the Fayetteville VAMC, for the period beginning on and after February 2012.  These records should then be uploaded into the Veteran's electronic claims folder.  

3.  The AOJ should then Contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-connected cervical and lumbar spine disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for the appropriate VA joints examination to determine the current severity of the Veteran's service-connected cervical and lumbar spine disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

When conducting range of motion testing, the VA examiner is asked to specify at what degree the Veteran experiences pain (e.g. flexion to 60 degrees, with pain beginning at 20 degrees).  The examiner should also note the degree at which pain begins with repetitive range of motion testing.  If no pain is observed or reported during range of motion testing, the examiner is requested to state that no pain occurred. Range of motion testing must be conducted during weight bearing and non-weight bearing, and on passive and active motion, and all range of motion findings must be recorded.

If the examiner finds that pain is observed during range of motion testing and repetitive range of motion testing, the examiner should then determine whether the cervical and lumbar spine disabilities are productive of functional loss, to specifically include any additional limitation of motion due to pain, weakness, premature or excess fatigability, and incoordination causing additional disability beyond that reflected on the range of motion measurements.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  For example, the examiner should state that such is not feasible to determine due to a lack of information or due to the limits of medical knowledge.  If the determination cannot be made due to a lack of information, the examiner should state what information would allow for such a determination.

The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner should provide a full description of the effects of the Veteran's cervical and lumbar spine disabilities on his ability to perform ordinary activities over the course of the appeal period.  

The examiner should also fully describe the impact the disabilities have had on the Veteran's economic adaptability over the course of the appeal period, specifically the time period beginning on and after February 14, 2013.  In answering this question, the examiner is asked to provide specific functional maximums for various occupational functions.  These functions include, but are not limited to, sitting at one time; standing at one time; walking at one time; lifting weight; climbing ladders, ropes, scaffolds, and stairs.  

The examiner is asked to provide a thorough explanation of the rationale underlying any and all opinions or conclusions expressed.

5.  The AOJ should notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




